Exhibit 10.32(B)

JUNO THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Adopted and approved December 7, 2015

Juno Therapeutics, Inc. (the “Company”) believes that the granting of equity and
cash compensation to its members of the Board of Directors (the “Board,” and
members of the Board, the “Directors”) represents an effective tool to attract,
retain and reward Directors who are not employees of the Company (the “Outside
Directors”). This Non-Employee Director Compensation Policy (the “Policy”) is
intended (i) to formalize the Company’s policy regarding cash compensation and
grants of equity to its Outside Directors and (ii) to obtain shareholder
approval for the Policy. Unless otherwise defined herein, capitalized terms used
in this Policy will have the meaning given such term in the Company’s 2014
Equity Incentive Plan, as amended (the “Plan”). Each Outside Director will be
solely responsible for any tax obligations incurred by such Outside Director as
a result of the equity and cash payments such Outside Director receives under
this Policy. An Outside Director will be provided the opportunity to reject any
compensation or award provided for under this Policy in accordance with such
procedures as the Company may determine.

This Policy will be effective for Board compensation beginning January 1, 2016.

 

  1. CASH COMPENSATION

Annual Cash Retainer

Each Outside Director will be paid an annual cash retainer of $40,000. There are
no per-meeting attendance fees for attending Board meetings.

Chairman Annual Cash Retainer

Each Outside Director who serves as chairman of the Board or chairman or member
of a committee of the Board will be paid additional annual fees as follows:

 

Chairman of the Board:    $25,000 Chairman of Audit Committee:    $20,000 Member
of Audit Committee (other than the Chairman of the Audit Committee):    $7,500
Chairman of Nominating and Governance Committee:    $10,000 Member of Nominating
and Governance Committee (other than the Chairman of the Nominating and
Governance Committee):    $4,500 Chairman of Compensation Committee:    $15,000
Member of Compensation Committee (other than the Chairman of the Compensation
Committee):    $5,500 Chairman of Scientific Committee:    $20,000 Member of
Scientific Committee:    $7,500



--------------------------------------------------------------------------------

Each annual cash retainer and additional annual fee (the “Retainer Cash
Payments”) will be paid quarterly in arrears on a prorated basis (the date of
any payment of a Retainer Cash Payment, a “Retainer Payment Date”).

The Board in its discretion may change and otherwise revise the terms of the
cash compensation granted under this Policy, including, without limitation, the
amount of cash compensation to be paid, on or after the date the Board
determines to make any such change or revision.

Subject to Section 2, in no event will cash compensation payable pursuant to
this Policy be paid after the later of (i) the fifteenth (15th) day of the third
(3rd) month following the end of the Fiscal Year in which the compensation is
earned, or (ii) March 15 following the calendar year in which the compensation
is earned, in compliance with the “short-term deferral” exception to
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended.
The Policy is intended to comply with the requirements of Section 409A so that
none of the compensation to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply.

 

  2. ELECTIONS TO RECEIVE RESTRICTED STOCK UNITS IN LIEU OF RETAINER CASH
PAYMENTS

Retainer RSUs

Each Outside Director may elect to convert all or a portion of his or her
Retainer Cash Payments into a number of Restricted Stock Units (“Retainer RSUs”)
with a Fair Market Value on the Retainer Payment Date equal to the amount of the
applicable Retainer Cash Payment, provided that the number of Shares covered by
such Retainer RSUs shall be rounded to the nearest whole Share using standard
rounding principles (i.e., 0.5 or higher, round up, and below 0.5, round down)
(such election, a “Retainer RSU Election”). Retainer RSUs shall be subject to
certain terms and conditions as provided for in Section 3, below.

Retainer RSU Election Mechanics

Each Retainer RSU Election must be submitted to Stock Administration in the form
and manner specified by the Board or Compensation Committee. An individual who
fails to make a timely Retainer RSU Election shall not receive Retainer RSUs and
instead shall receive the applicable Retainer Cash Payment. Retainer RSU
Elections must comply with the following timing requirements:

 

2



--------------------------------------------------------------------------------

  a. Initial Election. Each individual who first becomes an Outside Director may
make a Retainer RSU Election with respect to Retainer Cash Payments scheduled to
be paid in the same calendar year as such individual first becomes an Outside
Director (the “Initial Election”). The Initial Election must be submitted to
Stock Administration on or prior to the date that the individual first becomes
an Outside Director (the “Initial Election Deadline”), and the Initial Election
shall become irrevocable effective as of the Initial Election Deadline.

 

  b. Annual Election. Subject to the last sentence of this paragraph, by no
later than December 31 of each calendar year, or such earlier deadline as may be
established by the Board or the Compensation Committee, in its discretion (the
“Annual Election Deadline”), each individual who is an Outside Director as of
immediately prior to the Annual Election Deadline may make a Retainer RSU
Election with respect to Retainer Cash Payments relating to services to be
performed in the following calendar year and otherwise scheduled to be paid
following the completion of those services (the “Annual Election”). The Annual
Election must be submitted to Stock Administration on or prior to the applicable
Annual Election Deadline and shall become irrevocable effective as of the Annual
Election Deadline. For avoidance of doubt, the Annual Election Deadline
hereunder for Retainer Cash Payments earned for service in 2016 shall be
December 31, 2015.

 

  c. Deferral of Proceeds. The Board, the Compensation Committee or their
respective authorized designee may, in its discretion, provide an individual who
is an Outside Director with the opportunity to defer the delivery of the
proceeds of any vested Retainer RSUs that would otherwise be delivered to the
individual hereunder. Any such deferral election shall be subject to such rules,
conditions and procedures as shall be determined by the Board or the
Compensation Committee, in its sole discretion, which rules, conditions and
procedures shall at all times comply with the requirements of Section 409A of
the Code, unless otherwise specifically determined by the Board or the
Compensation Committee. If an individual elects to defer the proceeds of any
vested Retainer RSUs in accordance with this Section, payment of the deferred
vested Retainer RSUs shall be made in accordance with the terms of the Retainer
RSU Election.

 

3



--------------------------------------------------------------------------------

  3. EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 3 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:

 

  a. No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.

 

  b. Initial Award. Each individual who first becomes an Outside Director
automatically will be granted a Nonstatutory Stock Option to purchase 18,000
Shares (an “Initial Award”), whether through election by the stockholders of the
Company or appointment by the Board to fill a vacancy, such grant to be
effective on the date of election or appointment to the Board. Subject to
Section 6 below and Section 18 of the Plan, each Initial Award will be scheduled
to vest and, if applicable, become exercisable, as to one thirty-sixth
(1/36th) of the Shares subject to such Initial Award on each monthly anniversary
of the commencement of the Outside Director’s service as an Outside Director,
subject to the Outside Director continuing to be a Service Provider (as defined
in the Plan) through such date.

 

  c. Annual Awards.

 

  i. On the day following the date of each Annual Meeting of the Company’s
stockholders (the “Annual Meeting”) beginning with the Annual Meeting to be held
in 2016, each Outside Director automatically will be granted a Nonstatutory
Stock Option to purchase 12,000 Shares (an “Annual Award”). Subject to Section 6
below and Section 18 of the Plan, each Annual Award will vest as to 100% of the
shares subject thereto on the earlier of (i) the date of the first Annual
Meeting following the date of grant of the Annual Award and (ii) the first
anniversary of the date of grant, in either event, subject to the Outside
Director continuing to be a Service Provider (as defined in the Plan) through
such date.

 

  d. Terms. Initial Awards and Annual Awards (each a “Policy Option”) will be
subject to the following terms and conditions:

 

  i. The per share exercise price for a Policy Option will be one hundred
percent (100%) of the Fair Market Value on the grant date.

 

  ii. The term of each Policy Option will be ten (10) years subject to earlier
termination as provided in the Plan.

 

  iii. Each Policy Option will fully vest and become exercisable if the Company
experiences a Change in Control with such vesting acceleration to occur

 

4



--------------------------------------------------------------------------------

  immediately prior to the consummation of the Change in Control, subject to the
Outside Director continuing to serve as a Service Provider through such date.

 

  e. Retainer RSUs. Subject to Section 6 below and Section 18 of the Plan, each
Award of Retainer RSUs will be fully vested on the date of grant. Retainer RSUs
will be granted on the fifth of the month immediately following the end of the
quarter for which the corresponding Retainer Cash Payment was earned (i.e.,
April 5, July 5, October 5, or January 5), except that if such fifth of the
month is not a trading day, the associated grant of the applicable Retainer RSUs
shall occur on the next trading day following such date.

 

  4. TRAVEL EXPENSES

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.

 

  5. LIMITATIONS

No Outside Director may be issued, in any Fiscal Year, (i) cash payments
(including Retainer Cash Payments and Retainer RSUs) with a value greater than
$200,000, or (ii) Awards, other than Retainer RSUs, that cover more than 50,000
Shares. For purposes of this Section 5, the value of Retainer RSUs will be equal
to the value of the applicable Retainer Cash Payments that the Retainer RSUs
were elected to replace. Compensation awarded to or received by an Outside
Director for services performed for the Company other than as a member of the
Board (or committees of the Board), e.g., as an Employee or a Consultant, will
not be subject to, and will not count toward, the limitations under this
Section 5.

 

  6. ADDITIONAL PROVISIONS

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.

This Plan shall be submitted to stockholders for ratification at the Company’s
2016 Annual Meeting of Stockholders.

 

  7. ADJUSTMENTS

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.

 

5



--------------------------------------------------------------------------------

  8. REVISIONS

The Board may amend, alter, suspend or terminate this Policy at any time and for
any reason. No amendment, alteration, suspension or termination of this Policy
will materially impair the rights of an Outside Director with respect to
compensation that has already been paid or awarded, unless mutually agreed
otherwise between the Outside Director and the Company. Termination of this
Policy will not affect the Board’s ability to exercise the powers granted to it
under the Plan with respect to Awards granted under the Plan pursuant to this
Policy prior to the date of such termination.

 

6



--------------------------------------------------------------------------------

JUNO THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Restricted Stock Unit Election Form

For Nonemployee Directors

Please complete and return this Restricted Stock Unit Election Form (the
“Election Form”), as described below, on or before [            ] (the
“Submission Deadline”), to Stock Administration, Juno Therapeutics, Inc. (the
“Company”), 307 Westlake Avenue North, Suite 300, Seattle, WA 98109, or by
e-mail to [omitted].

Neither the provision of this Election Form nor your completion of this Election
Form represents a commitment by the Company to grant an Award to you. The grant
of an Award remains subject to the discretion of the Board (or its authorized
designee(s)). Terms not otherwise defined herein shall have the meaning set
forth in Exhibit A to this Election Form.

I understand that my Election Form will become irrevocable effective as of the
Submission Deadline.

 

I. PERSONAL INFORMATION

(Please print)

Participant Name:                                          (the “Participant”)

 

II. ELECTION REGARDING FORM OF RETAINER PAYMENTS

I elect to receive any automatic cash retainers that may be payable to me
quarterly in arrears on a prorated basis (the “Retainer Payments”) in accordance
with the Company’s Non-Employee Director Compensation Policy (the “Policy”) as
set forth below:

 

  [_] 100% Cash – The Retainer Payments will be payable in cash.

 

  [_] 100% Restricted Stock Units – The Retainer Payments will be payable in the
form of a number of restricted stock units granted under the Plan (“RSUs”).

 

  [_]         % Cash (“X%”) and

 

                    % Restricted Stock Units (“Y%”) – The Retainer Payments will
be payable as follows: X% of the value of the Retainer Payments will be payable
in cash, and Y% of the value will be payable in the form of RSUs (provided, for
the avoidance of any doubt, that the sum of X% and Y% must equal 100%).

NOTE: If you fail to make an election as to the form of your Retainer Payments,
100% of the Retainer Payments will be payable in cash.

Any RSUs that are granted to you in accordance with your timely election set
forth in this Section II will vest in accordance with the Policy (each vesting
date, an “Original Payment Date”). The number of shares subject to the RSUs you
will receive with respect to each Retainer Payment will be determined in
accordance with the Policy. The RSUs will otherwise be subject to the terms and
conditions of the Policy and the Plan.



--------------------------------------------------------------------------------

III. RSU DEFERRAL ELECTION

Only complete this Section III if you wish to defer settlement of the RSUs you
have elected to receive under Section II on a tax-deferred basis.

 

  [_] I hereby elect to defer the following percentage of RSUs that may be
granted to me, if any, under the Plan and pursuant to the Policy for services
performed by me during calendar year 2016 as set forth below:

            % of my RSUs that would have otherwise been settled on an Original
Payment Date (the “Deferred Portion”) (please select a percentage no greater
than 100%). For avoidance of doubt, with respect to a RSU with multiple Original
Payment Dates and an election by me to defer less than 100% my RSUs, the
deferral percentage elected with be taken pro-rata from each Original Payment
Date.

(All RSUs that are deferred pursuant to this Section III shall be referred to as
“Deferred Awards” in this Election Form).

 

  [_] I do not wish to defer settlement of any RSUs that I receive under Section
II. I understand that by not electing to defer the settlement of any RSUs
granted to me will be settled (if at all) on the Original Payment Date(s) as
provided in the applicable Plan and the Policy.

NOTE: If you do not elect to defer the settlement of your RSUs beyond the
applicable Original Payment Date(s), they will be settled when they vest (if at
all) on the applicable Original Payment Date(s).

 

IV. ELECTIVE SETTLEMENT DATES

Subject to the mandatory terms set forth in Section V below:

 

  [_] I elect to have my Deferred Awards settled in a single lump sum
installment in whole shares on                     , 20         (please select a
date no earlier than January 1 of 20         (i.e., no earlier than January 1 of
the second (2nd) calendar year following the year during which the last Original
Payment Date with respect to the RSU is scheduled to occur), or if earlier, as
set forth in Section V below. If a settlement date is selected that is earlier
than January 1 of the second (2nd) calendar year following the year during which
the last Original Payment Date with respect to the RSU is scheduled to occur,
the RSU will be settled as set forth in Section V below and the fixed settlement
date elected by me will be ignored.

 

  [_] I do not select a fixed settlement date for my Deferred Awards and as a
result my Deferred Awards will be settled as set forth in Section V below.

 

2



--------------------------------------------------------------------------------

V. MANDATORY TERMS

Notwithstanding the foregoing:

1. Upon a Change of Control Event, your Separation Date, or your death, all
Deferred Awards that have not yet been distributed to you will be automatically
settled in full and immediately distributed in a single lump sum distribution.

2. If a distribution hereunder is triggered because of your Separation Date and
you are a “specified employee” within the meaning of Section 409A at the time of
your Separation Date, then the distribution that you would otherwise be entitled
to receive upon the Separation Date will not be settled until the date that is 6
months and 1 day following the Separation Date, unless you die following your
Separation Date, in which case, your distribution will commence as soon as
practicable following your death.

 

VI. PARTICIPANT ACKNOWLEDGEMENTS AND SIGNATURE

 

  A. I agree to all of the terms and conditions of this Election Form.

 

  B. I acknowledge that I have received and read a copy of the Plan’s prospectus
and that I am familiar with the terms and provisions of the Plan.

 

  C. I agree to the right of the Administrator to amend or terminate this
election at any time and for any reason, with or without notice; provided that
such termination or amendment is performed in compliance with Section 409A (as
determined by Company legal counsel in its sole and absolute discretion).

 

  D. I understand that the obligation of the Company to deliver any Deferred
Awards is unfunded and that no assets of any kind have been segregated in a
trust or otherwise set aside to satisfy any obligation under this Election Form.
I also understand that any election to defer the settlement of any Awards
pursuant to this Election Form will make me only a general, unsecured creditor
of the Company.

 

  E. I understand that any amounts deferred will be taxable as ordinary income
in the year settled. Notwithstanding, I agree and understand that the Company
does not guarantee in any way whatsoever the tax treatment of any deferrals or
payments made under the Policy or this Election Form. I will be responsible for
all taxes and any other costs owed with respect to any deferrals or payments
made with respect to my Awards.

 

  F. I understand that the Company will be under no obligation to deliver any
Deferred Awards until any income and employment tax withholding obligations are
satisfied and that if I fail to satisfy any such tax withholding obligations I
may forfeit my right to receive the shares subject to my Deferred Award. I
understand that the Company has the right (but not the obligation) to withhold
taxes from my Deferred Awards (including pursuant to net share withholding) in
any amount and through such procedure as the Company deems necessary or
desirable to satisfy any income or other tax obligations incurred with respect
to my Awards.

 

3



--------------------------------------------------------------------------------

  G. I understand that, upon receipt of any Deferred Awards, in addition to
federal taxes, I may owe taxes to the state where I resided at the time of
vesting in the Award and/or to the state where I reside when I receive the
Deferred Awards, if different.

 

  H. I understand, acknowledge and agree that the Administrator has the
discretion to make all determinations and decisions regarding any elections set
forth on this Election Form.

 

  I. I understand that this Election Form and the elections made hereunder are
intended to comply with the requirements of Section 409A so that none of the
Deferred Awards issuable will be subject to the tax acceleration and additional
penalty taxes imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. If applicable, I understand that I am solely
responsible for any accelerated income taxes and additional taxes and tax
penalties imposed by Section 409A.

 

  J. I also understand that this Election Form and the elections made hereunder
will in all respects be subject to the terms and conditions of the Policy and
the Plan, as applicable. Should any inconsistency exist between this Election
Form, the Policy, the Plan, the Award Agreement under which an Award was
granted, and/or any applicable law, then the provisions of either the applicable
law (including, but not limited to, Section 409A) or the Plan will control, with
the Plan subordinated to the applicable law and the Award Agreement and the
Policy subordinated to this Election Form.

By signing this Election Form, I authorize the implementation of the above
elections. I understand that any deferral election in Section III is irrevocable
effective as of the Submission Deadline and may not be changed in the future,
except in accordance with the requirements of Section 409A and the procedures
specified by the Administrator.

 

Signed:       Date: _______________, ______  

 

PARTICIPANT

   

 

Agreed to and accepted:   

JUNO THERAPEUTICS, INC.

     By:  

 

       Date: ________________, ______   

IMPORTANT DEADLINE: Please remember that if you wish to make any election set
forth on this Election Form, then the properly completed Election Form must be
signed by you and returned ON OR BEFORE THE SUBMISSION DEADLINE to Stock
Administration, Juno Therapeutics, Inc., 307 Westlake Avenue North, Suite 300,
Seattle, WA 98109, or by e-mail to [omitted].

 

4



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Administrator” means the Compensation Committee of the Company’s Board of
Directors (or any other authorized designee of the Board as set forth in the
Plan.

“Affiliate” means each corporation, trade or business that is, together with the
Company, a member of a controlled group of corporations or under common control
(as determined under section 414(b) or (c) of the Code), but only for the period
during which such other entity is so affiliated with the Company.
Notwithstanding the foregoing, in applying sections 1563(a)(1), (2) and (3) of
the Code for purposes of determining a controlled group of corporations under
section 414(b) of the Code and in applying Treasury regulation section
1.414(c)-2 for purposes of determining trades or businesses that are under
common control for purposes of section 414(c) of the Code, the phrase “at least
50 percent” will be used instead of “at least 80 percent” at each place it
appears in such sections.

“Award” means a restricted stock unit granted under the Plan.

“Award Agreement” means that written agreement between the Participant and the
Company evidencing the grant of an Award.

“Board” means the Board of Directors of the Company, as from time to time
constituted.

“Change in Control Event” means a Change in Control as defined in the Plan with
respect to an Award, provided, however, such event qualifies as a change in the
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, as determined in accordance
with section 409A(a)(2)(A)(v) of the Code and Treasury regulation section
1.409A-3(i)(5).

“Code” means the U.S. Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code will include such section, any valid regulation or
other Treasury Department or Internal Revenue Service guidance promulgated
thereunder, and any comparable provision of any future legislation amending,
supplementing or superseding such section.

“Grant Date” means the date of grant of the Award, as applicable.

“Plan” means the Company’s 2014 Equity Incentive Plan, as amended from time to
time.

“Section 409A” means Section 409A of the Code.

“Separation Date” means the date of the Participant’s death, retirement or other
termination of service with the Company and all of its Affiliates (as determined
in accordance with section 409A(2)(A)(i) of the Code and Treasury regulation
section 1.409A-1(h)).

 

5